Citation Nr: 0730311	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUE

Entitlement to a rating higher than 30 percent prior to April 
15, 2005, and a rating higher than 40 percent effective from 
April 15, 2005, for residuals of a compression fracture of 
the L4 vertebra.  





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1970 to February 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, increasing the rating to 30 percent for the 
residuals of a compression fracture of the L4 vertebra, 
effective in July 2003.

While on appeal in a rating decision in September 2005, the 
RO increased the rating to 40 percent, effective from April 
15, 2005.  The veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement, dated in April 2007, the veteran claimed 
service connection for erectile dysfunction as secondary to 
his service-connected low back disability, which is referred 
to the RO for further appropriate action. 


FINDINGS OF FACT

1. For the period prior to April 15, 2005, the residuals of a 
compression fracture of the L4 vertebra are manifested by 
chronic low back pain, severe limitation of motion (45 
degrees of forward flexion, 10 degrees of extension), and 
demonstrable deformity of a vertebral body with degenerative 
disc disease confirmed by MRI and X-ray; there was objective 
evidence of intermittent, mild neurologic deficit affecting 
the right lower extremity, without incapacitating episodes 
having a total duration of at least six weeks during a period 
of 12 months.  

2. For the period from April 15, 2005 to November 2, 2006, 
the residuals of a compression fracture of the L4 vertebra 
are manifested by chronic low back pain, favorable ankylosis, 
and demonstrable deformity of a vertebral body with 
degenerative disc disease confirmed by MRI and X-ray; 

there was objective evidence of mild, intermittent neurologic 
deficit affecting the right lower extremity, without 
incapacitating episodes having a total duration of at least 
six weeks during a period of 12 months.  

3. For the period beginning November 2, 2006, the residuals 
of a compression fracture of the L4 vertebra are manifested 
by chronic low back pain, favorable ankylosis, and 
demonstrable deformity of a vertebral body with degenerative 
disc disease confirmed by MRI and X-ray; there was objective 
evidence of constant, mild neurologic deficit in each lower 
extremity, without incapacitating episodes having a total 
duration of at least six weeks during a period of 12 months.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 50 percent for the 
period prior to November 2, 2006, for residuals of a 
compression fracture of the L4 vertebra, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5285, 5289, 5292, 5293 (effective 
prior to September 26, 2003), 5235, 5242, 5243 (effective on 
September 26, 2003).  

2. The criteria for a disability rating of 60 percent for the 
period beginning November 2, 2006, for residuals of a 
compression fracture of the L4 vertebra, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a,  Diagnostic Codes 5285, 5289, 5292, 5293 (effective 
prior to September 26, 2003), 5235, 5242, 5243 (effective on 
September 26, 2003).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2003.  The notice included the type of evidence 
needed to substantiate the claim, namely, evidence showing 
that the service-connected lower back condition had increased 
in severity.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence, which includes evidence in his 
possession that pertained to the claim.  The notice included 
the general provision for the effective date, that is, the 
date of receipt of the claim. 





As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

As for the degree of disability assignable, the RO provided 
post-adjudication notice by letter, dated in March 2006.  As 
the notice came after the initial adjudication of the claim, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  At this stage 
of the appeal when the veteran already has notice of the 
rating criteria, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  Further, the procedural defect (timing error) was 
cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence after the March 2006 
correspondence.  The claim was then readjudicated following 
the March 2006 notice, as evidenced by the supplemental 
statements of the case in July 2006, December 2006, and 
February 2007.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the notice is rebutted.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the veteran's VA 
treatment records and private medical records from H.F., 
M.D., of Sierra Neurosurgery Group, which was identified by 
the veteran.  He has not identified any additionally 
available evidence for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2003 and 
November 2006, specifically to evaluate the nature and 
severity of the low back disability.  Although the veteran 
claims that his back disability is slowly worsening, there is 
no record in the file to show that there has been a material 
change in the disability since the November 2006 examination 
to warrant a reexamination. 38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran filed his claim for a higher rating in July 2003, 
and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 26, 2003.  Where the 
law or regulation changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new regulation, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).    

In this case, the veteran maintains that his residuals of a 
compression fracture of the L4 vertebra are more severe than 
the current ratings reflect.  His disability is currently 
evaluated as 30 percent disabling prior to April 15, 2005, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective 
prior to September 26, 2003), and 40 percent disabling from 
April 15, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5235 
(effective from September 26, 2003).  

The pertinent evidence in the file consists of VA and private 
treatment records and two VA examination reports.  The law as 
applied to the facts of this case will be discussed herein 
below.  

Criteria effective prior to September 26, 2003

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285, residuals of a 
fracture of the vertebra warrant a 100 percent evaluation 
where there is cord involvement and the claimant is bedridden 
or requires long leg braces.  

A 60 percent disability rating is warranted where there is no 
cord involvement and there is abnormal mobility requiring a 
neck brace (jury mast).  In other cases, the residuals are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
The medical evidence does not demonstrate that the criteria 
for a 60 percent rating or a 100 percent rating are met.  
Therefore, the veteran's disability will be evaluated 
according to limitation of motion, with the addition of 10 
percent in light of a VA MRI of the lumbar spine in December 
2001 that showed an anterior wedge compression deformity at 
L4 on the right side.  

The relevant limitation of motion criteria are found at 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5289 and 5292.  Under 
DC 5289, for ankylosis of the lumbar spine, a 40 percent 
rating is warranted for favorable ankylosis, and a 50 percent 
rating is warranted for unfavorable ankylosis.  Under DC 
5292, for limitation of motion of the lumbar spine, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a maximum 40 percent rating.

For the period prior to April 15, 2005, the medical evidence 
shows that the veteran's lumbar spine limitation of motion is 
from moderately to severely disabling.  For example, at the 
time of an October 2003 VA examination, range of motion of 
the lumbar spine was forward flexion to 45 degrees and 
extension to 10 degrees.  The veteran refused to attempt 
lateral flexion or rotation, for the difficulty he stated it 
caused and because he feared twisting due to pain.  For the 
objective findings that were able to be recorded, the veteran 
has from moderate to severe limitation of motion.  Ankylosis 
was not shown.  In view of interpreting the record in the 
light most favorable to the veteran, the lumbar fracture 
residuals meet the criteria for a maximum 40 percent rating 
under DC 5292 for severe limitation of motion, with the added 
10 percent under DC 5285 for demonstrable deformity of 
vertebral body.  Therefore, the criteria for 50 percent 
rating prior to April 15, 2005, under DCs 5285 and 5292 have 
been met.  




There is no objective evidence, however, to demonstrate that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the veteran had 
unfavorable ankylosis under DC 5289 for a 50 percent rating 
(prior to adding 10 percent under DC 5285).  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the period beginning April 15, 2005, the medical evidence 
shows that the veteran's range of motion of the lumbar spine 
worsened, but that it was not so restricted as to equate to 
unfavorable ankylosis for a 50 percent rating under DC 5289.  
The veteran's VA primary care physician on April 15, 2005, 
documented his range of motion and the decrease in range of 
motion due to repetitive movement.  After various 
repetitions, the veteran's lumbar spine had essentially 8 
degrees of forward flexion, 0 degrees of extension, and 0 
degrees of lateral flexion to the left and right.  All 
movements caused severe pain.  Such findings are not 
indicative of unfavorable ankylosis.  Further, at the time of 
a VA examination in November 2006, the examiner in describing 
the limitation of motion of the lumbar spine and taking care 
to note pain on motion and pain after repetitive use, stated 
that there was ankylosis of the thoracolumbar spine in the 
neutral position but that there was no indication of 
unfavorable ankylosis.  Therefore, the criteria for rating 
higher than 50 percent based on unfavorable ankylosis have 
not been met. 

Other pertinent criteria effective prior to September 26, 
2003 consist of intervertebral disc syndrome (preoperatively 
or postoperatively), which is evaluated on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  



Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a maximum 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293. 

The accompanying notes to DC 5293 provide the following.  
Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  Moderate incomplete paralysis is 
required for a compensable (10 percent) rating for the 
musculocutaneous nerve (superficial peroneal) and anterior 
tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic 
Codes 8522, 8523.  Severe to complete paralysis is required 
for a compensable (10 percent) rating for the internal 
saphenous nerve, obturator nerve, external cutaneous nerve of 
the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

For the period both prior to and after April 15, 2005, the 
medical evidence on file does not show that the veteran has 
had incapacitating episodes having a total duration of at 
least six weeks during a period of 12 months, for a higher 
evaluation, that is, 60 percent.  The veteran has reported, 
and the medical record indicates, that he missed a 
substantial number of days from work due to daily back pain, 
such as five days in the last 90 days reported in July 2003, 
one week in April 2004, two days in August 2004, five days in 
September 2004, and for an entire 10-day period in November 
2005.  Further, the veteran's VA primary care physician 
indicated in an April 2006 statement that due to the 
veteran's spinal condition he should not work in May 2006 and 
June 2006.  In any case, the veteran indicated that he did in 
fact work for those two months against his physician's 
advice.  At the time of a November 2006 VA examination, the 
veteran estimated that he had severe flare-ups at least once 
a quarter lasting at least one week, and that typically when 
these flare-ups occurred he was on bed rest.  He also 
estimated that he missed approximately three weeks of working 
the past year.  Thus, despite the significant employment 
disruptions caused by his back condition, it does not appear 
that the veteran has had incapacitating episodes - as defined 
by VA - for the requisite period in order to meet the 
criteria for a higher rating under DC 5293.  

The Board next addresses whether a higher rating under DC 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As shown on VA 
examinations and VA outpatient records, as described above, 
the veteran's orthopedic manifestations of his lumbar 
fracture residuals consist of severe limitation of motion 
(and particularly, favorable ankylosis from April 15, 2005) 
with severe pain, which has been shown to be chronic and 
present constantly.  Any pain localized to the low back 
condition has already been evaluated under chronic orthopedic 
manifestations, and to separately rate back pain as a 
neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  However, his neurological 
manifestations have not been as severe as the orthopedic 
manifestations, and have not always been constant, as 
discussed below.  Neurological symptoms related to bladder 
sphincter dyssynergia, secondary to the lumbar spine 
disability, have already been separately evaluated, effective 
from October 2006.  

In this case, lumbar disc disease is present, as shown on a 
VA MRI of the lumbar spine dated in December 2001, where 
there was protrusion of the L4-5 disc complying with 
hypertrophic spurring of the end plates, which flattened the 
ventral thecal sac and abutted the L5 nerve roots 
bilaterally, with right neural foraminal stenosis also 
present at this level.  Further review shows that in a 
February 2002 neurology report, a private physician indicated 
full power to both lower extremities, some apparent sensory 
loss in the L4 and L5 dermatomes on the right leg, brisk and 
symmetric deep tendon reflexes at the knees and left ankle 
with slight diminution of his right ankle reflex.  On a 
September 2002 VA outpatient neurological assessment, the 
veteran denied any numbness or tingling in the lower 
extremities.  The motor and deep tendon reflex studies were 
normal, and the impression included chronic low back pain 
with right lower extremity pain, likely secondary to possible 
right lumbar radiculopathy.  

At the time of the October 2003 VA examination, the veteran 
reported that when his back was particularly bad, he had 
shooting pains predominantly on the right side to the thigh.  
His deep tendon reflexes were intact and there was normal 
sensation in the feet.  On a February 2005 VA outpatient 
visit for a back pain flare-up, deep tendon reflexes at the 
knees were normal, but strength testing at the quadriceps and 
hamstrings was reduced and much weaker with repetition.  At 
the time of a November 2006 VA examination, the veteran 
reported that his back pain was sharp and radiated mostly 
down the right leg.  He denied a history of numbness but 
indicated a history of paresthesia, leg/foot weakness, and 
radiating pain mostly down the right lateral thigh.  On 
detailed motor testing of the lower extremity muscles, 
despite normal muscle tone and no muscle atrophy, there was 
mild abnormality (4/5) with regard to the femoral nerve (left 
and right) and deep peroneal nerve (left and right), except 
for the tibial nerve which showed increased impairment (2/5 
on left and right).  On detailed sensory testing of the lower 
extremities, the left lower extremity demonstrated no 
abnormalities while the right lower extremity showed some 
impairment (although not absent) to pinprick and light touch 
on the lateral aspect of the calf and thigh.  On detailed 
reflex testing of the lower extremities, knee and ankle 
reflexes were normal and the Babinski's sign was normal.  X-
rays in November 2006 indicated rather severe degenerative 
disc disease at L4-L5.  In listing effects of the lumbar 
spine disability on occupational activities, the examiner 
noted weakness or fatigue, decreased strength, and lower 
extremity pain.  

The assignment of a separate rating for neurologic 
manifestations resulting from the lumbar spine disc syndrome 
requires that the neurological signs and symptoms be present 
constantly, or nearly so.  The objective evidence, as 
described above, demonstrates that while neurologic 
manifestations have been present throughout the appeal 
period, the manifestations have not been constant, or nearly 
constant, for all periods considered in this appeal.  The 
veteran's neurologic condition has progressively worsened 
over time, as asserted by the veteran's VA physician who on 
VA outpatient records dated throughout 2006 noted the slow, 
steady progression of worsening.  

Still, the point at which neurologic symptoms became present 
constantly, or nearly so, is not clearly demarcated in the 
medical record.  For example, there was some sensory loss 
specifically noted in February 2002 but not again until 
November 2006.  Motor studies appeared to be normal until 
February 2005, when strength was indicated to be reduced.  
Reflexes were slightly diminished in the right ankle in 
February 2002 but not specifically found to be abnormal 
thereafter, even at the time of the November 2006 VA 
examination.  There was right lower extremity pain 
exemplifying possible right lumbar radiculopathy, which was 
diagnosed in September 2002, and on VA examination in October 
2003 the veteran stated he had right-sided shooting pains 
when his back condition was very bad. 

Then, on VA examination in November 2006, the veteran 
reported constant lower extremity (mostly right-sided) pain, 
and the examiner noted such lower extremity pain as impacting 
activities.  

In light of the above, it appears that the VA examination in 
November 2006 clearly demonstrates that the veteran's 
neurologic manifestations became constant, and that although 
X-rays depicted a rather severe disc disease at that time, 
the objective findings on testing are, in the Board's 
opinion, on the whole productive of mild incomplete 
paralysis, or 10 percent disabling for each lower extremity, 
under pertinent criteria.  Therefore under DC 5293, in 
combining (see 38 C.F.R. § 4.25) chronic orthopedic 
manifestations (50 percent disabling) and neurologic 
manifestations (10 percent disabling for the right lower 
extremity and 10 percent disabling for the left lower 
extremity), there is a basis for assigning a 60 percent 
rating from the time of the VA examination in November 2, 
2006.  

In sum, a rating of 50 percent prior to November 2, 2006, and 
a rating of 60 percent for the period beginning November 2, 
2006, is warranted under the evaluation criteria in effect 
prior to September 26, 2003.  

Criteria effective September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for evaluating vertebral fracture 
(Diagnostic Code 5235), as well as lumbosacral strain 
(Diagnostic Code 5237) and degenerative arthritis of the 
spine (Diagnostic Code 5242), a 20 percent evaluation 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237, 5242. 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are as 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard, in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  The criteria for rating 
peripheral nerve injuries have been provided in the section 
above.  

In this case, as previously discussed, the medical evidence 
does not show that the veteran's residuals of a compression 
fracture of the L4 vertebra involve unfavorable ankylosis for 
a higher rating under the criteria effective from September 
26, 2003.  In fact, under the revised criteria, for the 
period beginning April 15, 2005 the veteran's favorable 
ankylosis would warrant a 40 percent rating, and prior to 
April 15, 2005 his lumbar spine disability would meet the 
criteria for a 20 percent rating and no higher (for forward 
flexion greater than 30 degrees but less than 60 degrees).  
As noted, the revised Diagnostic Codes 5235, 5237, and 5242 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
In addition, in this case there is no objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under 
these codes there would be unfavorable ankylosis of the 
thoracolumbar spine from April 15, 2005, or favorable 
ankylosis prior to April 15, 2005, for higher ratings.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Painful motion was taken into account on the range 
of motion studies on VA medical reports.  

Further, the associated neurologic objective abnormalities, 
if evaluated separately, would not afford the veteran a 
higher rating.  The neurological symptoms have already been 
discussed.  From the time of the November 2006 VA 
examination, a 10 percent disability rating for each lower 
extremity is in order.  Prior to that time, in the Board's 
opinion the neurological symptoms were objectively shown to 
be intermittent and mildly disabling at most.  And the 
medical record shows that these symptoms primarily involved 
the right lower extremity.  Thus, for the period prior to 
November 2006, a 10 percent disability rating for the right 
lower extremity is in order under pertinent neurologic 
criteria.  

In short, application of the revised criteria of the General 
Rating Formula for Diseases and Injuries of the Spine, would 
not result in a rating higher than 50 percent prior to 
November 2, 2006 and a rating higher than 60 percent 
beginning November 2, 2006.  In this case, application of the 
old criteria is more favorable to the veteran.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  As previously discussed and 
considered in relation to the old rating criteria, which is 
essentially the same as the current criteria, the medical 
evidence does not demonstrate that the veteran has 
incapacitating episodes having a total duration of at least 
six weeks during a period of 12 months.  Therefore, a 60 
percent rating is not warranted under the revised DC 5243, as 
it pertains to evaluation according to incapacitating 
episodes.

In sum, application of the revised or current criteria, 
effective from September 26, 2003, would not result in a 
rating higher than 50 percent prior to November 2, 2006, or a 
rating higher than 60 percent for the period beginning 
November 2, 2006, for the veteran's residuals of a 
compression fracture of the L4 vertebra.  


ORDER

A rating of 50 percent for the period prior to November 6, 
2006, for residuals of a compression fracture of the L4 
vertebra, is granted.  

A rating of 60 percent for the period beginning November 2, 
2006, for residuals of a compression fracture of the L4 
vertebra, is granted.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


